Citation Nr: 0635395	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-28 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to August 1971.  
He died in June 1984.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In January 2004, the appellant testified before a decision 
review officer seated at the RO.  She also requested a 
hearing before a member of the Board, but subsequently 
withdrew that request prior to any such hearing being held.  
She had previously given testimony before a Board member in a 
May 2002 video conference hearing.  

The case returns to the Board following remands to the RO in 
January 2002 and November 2005.  


FINDINGS OF FACT

1.  The veteran died in June 1984; the death certificate 
lists the cause of death as respiratory arrest due to 
increased intracranial pressure caused by Grade III 
astrocytoma of the left cerebral hemisphere, with other 
significant conditions of craniotomy.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  The most competent, probative evidence indicates that 
there is no nexus between the veteran's period of active 
service and the astrocytoma that caused his death.    


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006).  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  A veteran who served in Vietnam 
from January 9, 1962 to May 7, 1975 is generally presumed to 
have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Applicable diseases 
for purposes of the presumption include soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), which may become manifest to a compensable 
degree at any time after service.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in June 1984.  The death 
certificate listed the cause of death as respiratory arrest 
due to increased intracranial pressure caused by Grade III 
astrocytoma of the left cerebral hemisphere, with other 
significant conditions of craniotomy.  Although no autopsy 
was performed, a summary written by "R.T.F," M.D., the 
private physician treating the veteran at his time of death, 
listed the cause of death as Grade III astrocytoma, left 
hemisphere, with displacement of the lateral ventricle.  At 
the time of his death, the veteran had no service-connected 
disabilities.

The appellant alleges that the veteran's death was related to 
Agent Orange exposure during service and, although 
astrocytoma is not listed among the diseases applicable to 
the presumptive period for herbicide exposure, urges that 
astrocytoma is practically the same thing as soft tissue 
sarcoma (which is a disease applicable to the presumption), 
and therefore should be also applicable.  The veteran's 
service record shows that he had service from May 1967 to 
August 1971 and service in the Republic of Vietnam from 
December 1968 to September 1969.  He is therefore presumed to 
have been exposed to herbicide agents.  However, as 
astrocytoma is not an applicable disease for purposes of the 
presumption, the Board finds that the most competent evidence 
does not show a nexus between the veteran's period of service 
and cause of death.  

Beyond the above regulation, as requested by the appellant, 
the Board has considered this issue on a direct basis to 
determine if, in fact, the veteran's disability was caused by 
service and Agent Orange exposure.  The Board has reviewed 
the medical evidence of record and the medical opinions in 
this case.  In evaluating the probative value of competent 
medical evidence, the U.S. Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches . . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Private medical records show that the veteran was diagnosed 
as having astrocytoma in June 1984  after experiencing 
headaches for several weeks.  He was immediately admitted to 
a hospital and underwent a craniotomy which revealed a 
malignant tumor of the brain, but died one day later.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Further, post-service medical treatment 
records, as a whole, do not indicate an association between 
the disorder and service.  The treatment records instead 
indicate a disorder that began many years after service, with 
no connection to service, providing evidence against this 
claim.  

In a January 2004 statement, "R.T.F," M.D., indicated that 
astrocytoma becomes more malignant and aggressive the more 
mutations are caused by outside factors; therefore, it 
follows that the veteran's astrocytoma was caused by genetic 
mutations induced by outside factors, such as Agent Orange, 
and it is in the same family of malignancies as gliosarcoma.  
In a March 2004 statement, "H.A.D.," M.D., who performed a 
craniotomy prior to the veteran's death, opined that the 
existence of pleomorphism and abundant eosinophilic cytoplasm 
makes the diagnosis that of rhabdomyosarcoma (a soft tissue 
sarcoma) rather than astrocytoma, as had been document on the 
death certificate and on the hospital's August 1984 cause of 
death report.  Therefore, Dr. H.A.D. further opined that it 
is almost a certainty that the veteran's exposure to 
herbicide/Dioxin in Vietnam was the cause of his tumor and 
that the veteran developed his soft tissue sarcoma during his 
military career before it slowly progressed.  

However, in an opinion dated August 2004, after having 
reviewed the veteran's entire claim file, a VA staff 
pathologist opined that there was no confusion as to the 
description as well as the diagnosis of the pathological 
slides at the time of the veteran's craniotomy, that all of 
the descriptions of the morphology of the cells done at the 
time of the craniotomy are consistent with an astrocytoma, 
and that one could not classify the veteran's cause of death 
as a soft tissue sarcoma.  Regarding the issue as to whether 
the veteran's tumor could have been present during his period 
of active service from May 1967 to August 1971, the VA staff 
oncologist opined that it would be highly unlikely that a 
Grade I astrocytoma would have remained asymptomatic for 13 
years prior to transformation into the Grade III astrocytoma 
that resulted in the veteran's death and that to state that 
the veteran's Grade III astrocytoma was existent 14 years 
prior as a Grade I astrocytoma would be sheer speculation.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

The Board finds that the VA medical opinion has the greatest 
probative value in this case.  The August 2004 VA opinion 
report included a complete review of the claims folder and a 
discussion of the relevant medical evidence, specifically 
refuting the conflicting private medical opinions submitted 
by the appellant with medical literature.  On the other hand, 
Dr. R.T.F.'s opinion contains little medical evidence to 
support his logic, while Dr. H.A.D.'s opinion conflicts with 
the evidence recorded at the time of the veteran's craniotomy 
and is not supported by medical literature.  Therefore, the 
Board finds that the opinions from Dr. R.T.F. and Dr. H.A.D. 
have little probative value in this appeal. 

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  The most competent, 
probative evidence of record does not demonstrate that the 
astrocytoma which caused the veteran's death was incurred or 
aggravated during his period of active service.  Furthermore, 
astrocytoma is not a disease applicable to the presumption 
for herbicide exposure.  Therefore, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
appellant's favor. Id.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
May 2003, January 2004, and January 2006 as well as 
information provided in the September 2003 statement of the 
case and September 2004 and April 2006 supplemental 
statements of the case, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
September 2003 statement of the case and September 2004 and 
April 2006 supplemental statements of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

The appellant also received notice in the January 2006 letter 
specifically informing her to inform the VA of all relevant, 
previously unsubmitted evidence in her possession.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  The Board 
further emphasizes that the appellant has not made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward her.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with 
specific notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal in the April 2006 supplemental statement 
of the case.

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and multiple VA opinions.  See 38 
U.S.C.A. § 5103A(d).  In addition, the appellant provided the 
veteran's autopsy report, private medical records, private 
medical opinions, medical literature, and lay evidence in the 
form of her own written statements as well as hearing 
testimony.  By statement dated December 2003, the appellant 
indicated that all evidence had been submitted.  As the 
appellant has made no showing or allegation of additional 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to compliance with its 
instructions from the previous remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


